Citation Nr: 0840794	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-37 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD) for purposes of accrued benefits.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  The veteran died in May 2001, and the 
appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for PTSD for accrued benefits purposes.  

The appeal also derives from a December 2004 rating decision, 
which determined that new and material evidence had not been 
submitted to warrant reopening a claim of entitlement to 
service connection for the cause of the veteran's death. 

In March 2008, the appellant presented testimony before the 
undersigned Acting Veterans Law Judge sitting at the RO; a 
transcript of that hearing is of record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

On November 19, 2001, the RO issued separate rating 
determinations, one denying entitlement to service connection 
for cause of the veteran's death and one denying entitlement 
to service connection for PTSD for accrued benefits purposes.  
Notice as to the separate November 2001 adverse rating 
determinations was issued in a consolidated notice dated in 
December 2001.  The appellant submitted a Notice of 
Disagreement (NOD) that was received in October 2002, in 
which she disputed the RO's denial of service connection.  

A Statement of the Case was issued in June 2003, which was 
limited to the issue of cause of death.  Although the 
appellant filed a substantive appeal as to that matter in 
November 2003, her appeal was not timely.  The RO construed 
her response was regarded as a petition for a reopened claim, 
but her claim was denied.  She ultimately perfected her 
appeal as to whether new and material evidence has been 
submitted to warrant reopening that claim, which is set forth 
on the first page of this decision.

The appellant's October 2002 NOD, as noted above, simply 
disputed the RO's denial of service connection.  Inasmuch as 
the notice of adverse determination issued addressed both 
service connection for cause of the veteran's death and 
service connection for PTSD, the NOD is considered adequate 
to trigger the appellate process as to the PTSD claim as well 
as the claim for cause of the veteran's death.  Her various 
submissions of evidence since her NOD also indicate a desire 
to pursue that claim. 

The RO has not issued a statement of the case on the issue 
pertaining to entitlement to service connection for PTSD for 
purposes of accrued benefits.  Where a timely notice of 
disagreement has been submitted with an adverse decision and 
the RO did not subsequently issue a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).   

Inasmuch as the claim for cause of the veteran's death is 
inextricably intertwined with the claim for service 
connection for PTSD, that matter is also necessarily  
remanded.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
these claims.  

It does not appear that VCAA notice was originally issued as 
to the claim for PTSD, although the RO subsequently issued 
notice in April 2004 that incorrectly indicated the need to 
submit new and material evidence regarding the PTSD claim.  

The VCAA notice issued in April 2004 appears mainly focused 
on the cause of death claim.  The Court recently held that 
VA's notice requirements in those regards must include (1) a 
statement of the conditions, if any, for which a veteran was 
service- connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Moreover, the notice 
provided in these regards is of questionable sufficiency 
because the claim is now properly characterized in terms of 
requiring new and material evidence; whereas, the VCAA notice 
appears focused on establishing entitlement to service 
connection for cause of death as an original claim.   

During the pendency of this appeal, the Court also issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claims 
is provided. 

The death certificate indicates that the veteran was an 
inpatient at a regional medical center at the time of his 
death.  At the hearing, the appellant clarified that he died 
at the VA medical center in Anniston Alabama and that he has 
received VA treatment at the VA prior to his death.  The 
claim file as VA treatment dated up to June 1999.  The RO 
should obtain copies of all VA treatment records of the 
veteran no currently in the claims file and they should be 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue a VCAA notice 
letter which addresses the information 
and evidence needed to substantiate a 
claim for service connection for PTSD for 
accrued benefits purposes.

Subject to the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the RO 
must review the last final rating 
decision on the issue pertaining to 
whether new and material evidence has 
been submitted to warrant reopening a 
claim of entitlement to service 
connection for cause of the veteran's 
death.  Then, the RO must issue a notice 
letter providing the appellant and her 
representative with a statement which 
sets forth the elements of service 
connection for which the evidence was 
found insufficient in the last final 
decision, describes what evidence would 
allow her to reopen her claim for 
entitlement to service connection for 
cause of the veteran's death, and 
describes what evidence would be 
necessary to substantiate the elements 
required to establish service connection 
if the claim were to be reopened, in 
accordance with Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

Finally, as part of the notice letter 
discussed above, the RO must also provide 
the appellant and her representative with 
corrective notice, under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and any other pertinent 
authority.  

2. The AMC/RO should contact copies of 
all VA treatment records of the veteran 
dated from June 1999 to the date of his 
death in May 2001, to include all 
treatment records from the Anniston, 
Alabama VA Medical Center.  

3.  The RO should issue a statement of 
the case to the appellant and 
representative addressing the issue of 
entitlement to service connection for 
PTSD for accrued benefits purposes.  

After completion of the above, and 
after the appellant has been given the 
opportunity to respond thereto, the 
claims file should be returned to the 
Board for further appellate decision, 
if in order.  However, the issue should 
not be certified to the Board unless 
all applicable appellate procedures are 
followed, including the completion of 
the appeal.

4.  After the development requested 
above has been completed to the extent 
possible along with any other 
development deemed necessary, the 
AMC/RO should again review the record.  
If any other benefit sought on appeal 
for which there is a perfected appeal, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The claimant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



